Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
Terminal Disclaimer
The terminal disclaimer filed on 18 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,254,160 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior fails to teach, disclose or make obvious an improved wheel cover overlay assembly with extended surround capable of being snapped on and over an existing manufacturer’s or after market’s automotive wheel cover and providing the appearance of a new or enhanced manufacturer's or after market's automotive wheel cover without the need of first removing said existing automotive wheel cover comprising: a plurality of hook-shaped members on said major flanges comprising a first hook-shaped member portion comprising a first rigid polymer lip protruding continuously and axially along the entirety of a first rigid polymer longitudinal edge, said first rigid polymer lip being continuously and radially connected to a first rigid polymer curved arm edge at an end of said first hook-shaped member portion; and a second hook-shaped member portion comprising a second rigid polymer lip protruding continuously and axially along the entirety of a second rigid polymer longitudinal edge, said second rigid polymer lip being continuously and radially connected to a second rigid polymer curved arm edge at an end of said second hook-shaped member portion in combination with the other features of the independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617